Case 8:18-cv-02658-JSM-JSS Document 28-1 Filed 10/18/19 Page 1 of 5 PageID 107
                                                                EXHIBIT 1
Case 8:18-cv-02658-JSM-JSS Document 28-1 Filed 10/18/19 Page 2 of 5 PageID 108
Case 8:18-cv-02658-JSM-JSS Document 28-1 Filed 10/18/19 Page 3 of 5 PageID 109
Case 8:18-cv-02658-JSM-JSS Document 28-1 Filed 10/18/19 Page 4 of 5 PageID 110
Case 8:18-cv-02658-JSM-JSS Document 28-1 Filed 10/18/19 Page 5 of 5 PageID 111




                                                           ´¿°²¹«§»²
                                             President
                                                         ïðñïèñîðïç




                                                  ïðñïèñîðïç
